DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of Claim 9 in which “the second speed reducer is an eccentric oscillating type gear device,” the limitation of Claim 17 in which “the first motor is provided at a location apart from the first joint and transmits power to the first speed reducer via a drive shaft, and the second motor is provided at a location apart from the second joint and transmits power to the second speed reducer via a drive shaft,” and the limitation of Claim 19 in which “the third motor is provided at a location apart from the third joint and transmits power to the third speed reducer via a drive shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5, and 7 are objected to because of the following informalities:
Claim 4, 5, and 7: Each instance that the word “moment” is introduced (e.g., Lines 3 and 4 of Claim 4, Lines 7 and 8 of Claim 5, etc.) should be preceded by an indefinite article (i.e., “a”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15: The “constituent member” (Line 3) and the “constituent member” (Line 5) lack clear antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0009111 to Ho et al., in view of U.S. Patent Application Publication No. 2019/0346034 to Noda, U.S. Patent Application Publication No. 2014/0371028 to Billmeyer and/or U.S. Patent No. 3,899,945 to Garrett et al.
Claim 1: Ho discloses a robot 100 (FIG. 1) comprising:
a first joint (between 121 and 114) and a second joint (between 114 and 113) on a base end side from the first joint.
Ho does not disclose a first speed reducer incorporated in the first joint,
a second speed reducer incorporated in the second joint, and
a volume proportion of a resin occupying a constituent member of the first speed reducer is larger than a volume proportion of a resin occupying a constituent member of the second speed reducer.
The Office notes that Paragraph [0050] of Ho describes “because the volume at the extremity of the robotic arm is also reduced, movements of the multiaxial robot of multitasking 100 of the disclosure can be more flexible (italics used for emphasis).”
Noda teaches a robot 100 (FIG. 1) which includes a motor 170 and speed reducer 10 which drives rotation between two arm members at a first joint.
Billmeyer teaches a modular gearbox assembly.  Paragraph [0031] of Billmeyer teaches:
“In some embodiments, the entire assembly or substantially the entire assembly is fabricated from plastic or other known polymeric and synthetic materials, such as the aforementioned POM plastic. For some embodiments, one or more components can be overmolded or undermolded with plastic. Optionally, one or more components can be fabricated, in whole or in part, from metallic materials. For instance, the first and second stages of the gearbox assembly can be fabricated entirely or predominantly from metal. In a high-torque application and/or applications with an initial startup of a higher RPM or high startup input torque, the first stage or the first few stages can be fabricated entirely or predominantly from metal, and the subsequent stages can step be fabricated entirely or predominantly from plastic (italics used for emphasis).”

Garrett teaches another transmission, and that “[i]t should be understood that the flexible spline 112 is made of thin flexible metal (although plastic materials can be used where the torque to be transmitted is small).”  Col. 11, Lines 42-45 (italics used for emphasis).
In view of the Noda teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho to include:
a first speed reducer incorporated in the first joint, and
a second speed reducer incorporated in the second joint,
in order to reduce speed of the motors that drive the arms 121, 114, 113, and 112 relative to each other about first, second, and third joints.
The Offices further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, such that a volume proportion of a resin occupying a constituent member of the first speed reducer (taught by Noda) is larger than a volume proportion of a resin occupying a constituent member of the second speed reducer (taught by Noda), because the first and second speed reducers are subsequent stages of reduction and the torque transmitted by the first and second joints is smaller, as taught by Billmeyer and Garrett.
Claim 2: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot according to Claim 1 disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett, such that the robot further comprises a third joint (between 113 and 112), wherein:
a third speed reducer is incorporated in the third joint (in order to reduce speed of the motor that drives rotation between the arms 113 and 112), and
a volume proportion of a resin occupying a constituent member of the third speed reducer is smaller than the volume proportion of the resin occupying the constituent member of the second speed reducer because the third speed reducer is the first stage of reduction and the torque transmitted by the third joint is larger, as taught by Billmeyer and Garrett.
Claim 3: Billmeyer and Garrett provide motivation for using stronger materials in the earlier stages of reduction and lighter materials which are less strong for later stages of reduction.
In view of the Billmeyer and Garrett teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett, such that:
a first output member that is connected to a driven member of the first speed reducer is made of a resin,
a second output member that is connected to a driven member of the second speed reducer is made of a first metal, and
a third output member that is connected to a driven member of the third speed reducer is made of a second metal having a Young's modulus higher than the first metal,
because the first output member and driven member of the first speed reducer are portions of a subsequent reduction stage and transmit less torque, and because the second output member and driven member of the second speed reducer are portions of a subsequent reduction stage which transmit less torque than the third speed reducer but more torque than the first speed reducer, and because the third output member and driven member of the third speed reducer are portions of an earlier reduction stage and transmit more torque than the first and second speed reducers, as taught by Billmeyer and Garrett.
Claim 5: Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, discloses the robot according to Claim 1, further comprising:
a first output member 121 that is connected to a driven member of the first speed reducer (incorporated into the joint between 121 and 114 as taught above); and
a second output member 114 that is connected to a driven member of the second speed reducer (incorporated into the joint between 114 and 112 as taught above), 
wherein:
[a] moment that acts on a second main bearing (similar to the bearing 14 shown in FIG. 2 of Noda) supporting the second output member of the second speed reducer is larger than [a] moment that acts on a first main bearing (similar to the bearing 14 shown in FIG. 2 of Noda) supporting the first output member of the first speed reducer (the moment experienced by the second main bearing would be greater than the moment experienced by the first main bearing by virtue of the respective locations along the robot arm).
Claim 6: In view of the Billmeyer and Garrett teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot arm disclosed by Ho, as modified by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, such that:
a first output member (e.g., similar to flexible gear 3 of Noda) is connected to a driven member of the first speed reducer [and] is made of a resin, and
a second output member (e.g., similar to flexible gear 3 of Noda) is connected to a driven member of the second speed reducer [and] is made of a metal, because the first and second speed reducers are subsequent stages of reduction and the torque transmitted by the first and second joints is smaller, as taught by Billmeyer and Garrett.
Claim 7: In view of the Noda teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide output members (e.g., first, second, and third output members, respectively) that are each connected to a driven member of the first, second, and third speed reducers, respectively (the output members would be analogous to the flexible gear 3 taught by Noda), and wherein:
[a] moment that acts on a second main bearing (e.g., a bearing similar to bearing 14 of Noda) supporting the second output member of the second speed reducer is larger than [a] moment that acts on a first main bearing (e.g., a bearing similar to bearing 14 of Noda) supporting the first output member of the first speed reducer, and [a] moment that acts on a third main bearing (e.g., a bearing similar to bearing 14 of Noda) supporting the third output member of the third speed reducer is larger than the moment that acts on the second main bearing supporting the second output member of the second speed reducer (the moments experienced by the first, second, and third main bearings would satisfy the limitations above by virtue of the respective locations along the robot arm),
in order to reduce speed of the motors that drive the arms 121, 114, 113, and 112 relative to each other about first, second, and third joints.
Claim 8: In view of the Noda teaching (e.g., Paragraphs [0026], [0027], and [0029]), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, such that:
the first speed reducer comprises a first motor, and
the second speed reducer comprises a second motor,
in order to transmit power to the respective speed reducer and drive the various sections of the robot arm about the various joints.
Claim 10: Noda teaches a first speed reducer [which] comprises:
a wave generation unit 4,
an external gear 33 that meshes with an internal gear 2 by being bent in a radial direction by the wave generation unit 4,
a retainer 411 that holds the wave generation unit 4.
In view of the Noda, Billmeyer, and Garrett teachings, the Office finds that it would have been obvious to those having ordinary in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1, such that the first speed reducer comprises:
a wave generation unit,
an external gear that meshes with an internal gear by being bent in a radial direction by the wave generation unit,
in order to reduce the speed of a motor provided in the first joint, as taught by Noda, and such that
a retainer that holds the wave generation unit, and the internal gear and the retainer are made of a resin, because the first speed reducer is a subsequent stage of reduction and the torque transmitted by the first joint is small, as taught by Billmeyer and Garrett.
Claim 13: Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, discloses the robot according to Claim 1, wherein:
the first joint is positioned closest to a tip end side, and
the second joint is positioned closest to the base end side (see FIG. 1 of Ho).
Claim 14: In view of the Billmeyer and Garrett teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclose by Ho, as modified by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, such that:
a bearing support portion which supports a main bearing of the first speed reducer is made of a resin, and
a bearing support portion which supports a main bearing of the second speed reducer is made of a metal, because the first speed reducer is the last stage of reduction and the torque transmitted by the first joint is smaller than the torque transmitted by the second joint, as taught by Billmeyer and Garrett.
Claim 15, as best understood: Billmeyer and Garrett provide motivation for using stronger materials in the earlier stages of reduction and lighter materials which are less strong for later stages of reduction.
In view of the Billmeyer and Garrett teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1, such that:
[a] constituent member of the first speed reducer is configured to include a first metal, and
[a] constituent member of the second speed reducer is configured to include a second metal having a higher Young’s modulus than the first metal,
because the first speed reducer is a subsequent reduction stage and transmits less torque, and because the second speed reducer transmits more torque than the first speed reducer, and the second speed reducer is an earlier reduction stage and transmits more torque than the first speed reducer, as taught by Billmeyer and Garrett.
Claim 16: In view of the Noda teaching (e.g., Paragraphs [0026], [0027], and [0029]), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, such that the robot further comprises:
a first motor that transmits power to the first speed reducer; and
a second motor that transmits power to the second speed reducer,
wherein:
the first motor is incorporated in the first joint and the second motor is incorporated in the second joint,
in order to transmit power to the respective speed reducers and drive the various sections of the robot arm about the various joints.
Claim 17: In view of the Noda teaching (e.g., Paragraphs [0026], [0027], and [0029]), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 1 above, such that the robot further comprises:
a first motor that transmits power to the first speed reducer; and
a second motor that transmits power to the second speed reducer,
wherein:
the first motor is provided at a location apart from the first joint and transmits power to the first speed reducer via a drive shaft, and
the second motor is provided at a location apart from the second joint and transmits power to the second speed reducer via a drive shaft,
in order to transmit power to the respective speed reducers and drive the various sections of the robot arm about the various joints.  The limitations in which the first and second motors are provided at locations apart from the first and second joints and transmit power to the first and second speed reducers via drive shafts may be understood, according to a broadest reasonable interpretation, to mean that the motors, which do not rotate with the outputs of the respective joints, include an output shaft (i.e., a drive shaft) that is input to the speed reducers.
Claim 18: In view of the Noda teaching (e.g., Paragraphs [0026], [0027], and [0029]), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 2 above, such that the robot further comprises:
a third motor that transmits power to the third speed reducer,
wherein:
the third motor is incorporated in the third joint,
in order to transmit power to the third speed reducer and drive the various sections of the robot arm about the third joint.
Claim 19: In view of the Noda teaching (e.g., Paragraphs [0026], [0027], and [0029]), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot disclosed by Ho, as modified above by Noda, Billmeyer, and Garrett in the rejection of Claim 2 above, such that the robot further comprises:
a third motor that transmits power to the third speed reducer,
wherein:
the third motor is provided at a location apart from the third joint and transmits power to the third speed reducer via a drive shaft,
in order to transmit power to the third speed reducer and drive the various sections of the robot arm about the third joint.  The limitation in which the third motor is provided at a location apart from the third joint and transmits power to the third speed reducer via a drive shaft may be understood, according to a broadest reasonable interpretation, to mean that the third motor, which does not rotate with the output of the third joint, includes an output shaft (i.e., a drive shaft) that is input to the third speed reducer.

Response to Arguments
Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive.
Applicant’s argument at the bottom of Page 10 (“in Billmeyer, it is disclosed that the speed reducer is constructed by using resin materials, and that metal materials are only used in special cases”) is not found to be persuasive.  The Office relies on Paragraph [0031] of Billmeyer, as described in the rejection of Claim 1 above.
Applicant’s argument at the top of Page 11 (Billmeyer does not disclose… “a first speed reducer is incorporated in the first joint” and  “a second speed reducer is incorporated in the second joint”) is not found to be persuasive because the Office relies on another reference to teach this limitation.
The Office further disagrees with Applicant’s argument at the top of Page 12.  The Office maintains its rationale used in the rejection of Claim 1 above, which is taken from specific teachings of Billmeyer and Garrett.

Allowable Subject Matter
Claims 4, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2018/0009111 to Ho et al., U.S. Patent Application Publication No. 2019/0346034 to Noda, U.S. Patent Application Publication No. 2014/0371028 to Billmeyer, and U.S. Patent No. 3,899,945 to Garrett et al. are considered to be the closest prior art.  
The closest art does not disclose or suggest the limitation recited in Claim 4, the “eccentric oscillating type gear device” recited in Claim 9, or the percentages recited in Claims 11 and 12.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658